                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

LESLIE R HANLEY,                                    )
                                                    )
                                                    )               3:19-CV-00100-DCLC
                Plaintiff,                          )
                                                    )
        vs.                                         )
                                                    )
WYNDHAM VACATION OWNERSHIP,                         )
INC.,                                               )
                                                    )
                Defendant




                                              ORDER
       This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge [Doc. 32]. No objections have been filed to the Report and

Recommendation in the time allowed.

       In that Report and Recommendation, the Magistrate Judge recommends that Plaintiff’s

Motion to Strike Certain Defenses in Defendant’s Answer [Doc. 12] be denied. In her motion,

Plaintiff argues that Defendant’s affirmative defenses in paragraphs 2-7 and 9 be struck as

Defendant failed to provide sufficient facts to provide fair notice of the grounds for each claim

under a heightened pleading standard [Doc. 12]. However, as Defendant argued, the Magistrate

Judge found that under the appropriate pleading standard, Defendant’s affirmative defenses do

give Plaintiff fair notice of the nature of the offense [Docs. 22, 32].

       Therefore, after careful consideration of the record as a whole, and after careful

consideration of the Report and Recommendation of the United States Magistrate Judge, and for

the reasons set out in that Report and Recommendation which are incorporated by reference herein,
it is hereby ORDERED that the Report and Recommendation is ADOPTED and Plaintiff’s

Motion to Strike Certain Defense in Defendant’s Answer [Doc. 12] is DENIED.

      SO ORDERED:




                                         s/ Clifton L. Corker
                                         United States District Judge
